— In an action to recover damages for personal injuries sustained by an infant through the alleged negligence of defendants, and by his father to recover for loss of services and medical expenses, order denying motion of defendant Daisy Manufacturing Company, appearing specially, (a) to dismiss the action on the ground that the court has not acquired jurisdiction over it, (b) to vacate the service of the summons and complaint upon it, and (c) allowing it ten days to answer the complaint, affirmed, with ten dollars costs and disbursements. Appellant’s time to answer the complaint is extended for ten days after the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.